                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

ASCENT ENERGY, LLC,

      Plaintiff,

v.                                                             No. CV 21-326 SMV/CG

REACH WIRELINE, LLC,

      Defendant.

               ORDER EXTENDING DEFENDANT’S TIME TO ANSWER

      THIS MATTER is before the Court on Defendant Reach Wireline, LLC’s

Unopposed Motion to Extend Time to File Responsive Pleading (the “Motion”), (Doc.

10), filed May 14, 2021. In the Motion, Defendant requests an additional nineteen days

to respond to the Complaint, (Doc. 1). The Court, having reviewed the Motion and

noting it is unopposed, finds the Motion is well-taken and shall be GRANTED.

      IT IS THEREFORE ORDERED that Defendant’s response to Plaintiff’s Complaint

is due May 25, 2021.

      IT IS SO ORDERED.


                           ______________________________
                           THE HONORABLE CARMEN E. GARZA
                           CHIEF UNITED STATES MAGISTRATE JUDGE
